Mb. Justice Tantis delivered the opinion of the court: Claimant seeks a refund of Eight and 50/100 Dollars ($8.50) for initial license fee on issue of stock. On June 12, 1935. claimant paid to the Secretary of State the sum of Eighteen and 50/100 Dollars ($18.50) in settlement of franchise tax, Franchise Tax .............................................$10.00 Initial License Fee on $17,000.00 additional stock............. 8.50 Total $18.50 Said payment was made pursuant to notice from the Secretary of State’s Office under date of May 10, 1935 based on an error in claimant’s annual report. Under the existing law the W. S. Hennessey Company was permitted to file an amended annual report. Under Paragraph 96, Chapter 32 of the Illinois Revised Statute on Corporations if such report is returned for correction prior to April 1st the penalties therein provided for shall not apply. Paragraph 100 provides that if the franchise tax is adjusted, the amount of the penalty shall be adjusted to ten per cent (10%) of the adjusted tax; provided, however, if the corporation fails to apply to the Secretary of State for an adjustment before or on June 25th, an additional penalty of five per cent (5%) shall be paid. As proper application for adjustment was herein made a refund is due claimant but as such adjustment was not made until after June 25th, the five per cent (5%) penalty, being Fifty Cents (50c) on the Ten Dollars ($10.00) correctly assessed, became effective. Deducting the Fifty Cents (50c) from the Eight and 50/100 Dollars ($8.50) erroneously assessed, leaves the net amount due claimant Eight Dollars ($8.00). An award is therefore hereby made in favor of claimant in the sum of Eight Dollars ($8.00.)